DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/06/21 and    4/28/21 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fourth filter having a fourth passband; and a third phase circuit; wherein the fourth filter is connected to a second connection node between the second phase circuit and the third filter with the third phase circuit provided between the fourth filter and the second connection node disclosed in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoichi et al JP 4842245B2.
Shoichi et al discloses  a  triplexer circuit  comprising: a signal input terminal  Si1 to which a high frequency signal from an antenna  unit is input (i.e.an antenna terminal); a first filter 40 having a first passband (5150-5725 MHz);   a second filter  30 having a second passband (3100 to 4900 Mhz);  a third filter 20 having a third passband (2400 to  2500 Mhz);    transmission line TL4  104 (i.e. a first phase circuit); and transmission line TL1  101 (i.e. a second phase circuit); wherein the first passband, the second passband, and the third passband are different from each other; the second filter 
Shoichi et al states therefore, in the present embodiment, by providing the signal distribution unit 10 having a transmission line that satisfies the following two conditions, mutual interference between the filters due to mismatch of input impedance is reduced.
(1) At the connection point J1, the characteristic impedance (Z1) of the first transmission line 101 is large (high) with respect to the second frequency band, and the characteristic impedance (Z2) of the second transmission line 102 is large with respect to the first frequency band. The characteristic impedance (Z3) of the third transmission line 103 is larger than the first and second frequency bands at the connection point J2, and the characteristic impedance (Z4) of the fourth transmission line 104 is third. Make it larger for the frequency band. That is, the characteristic impedance condition in the selected pass band of each of the transmission lines 101 to 104 should satisfy the relationship of Z1>Z2>Z3> Z4.
(2) The input impedance (ZTL1) viewed from the input end 201 of the first filter 20 to the other filter side, the input impedance (ZTL2) viewed from the input end 301 of 
With regards to claim 3, the transmission line TL4 104 is considered a delay line, which is or are connected between the signal input terminal and the second filter 30.
With regard claim 8, the second filter 30 and the third filter 20 are connected in parallel with the transmission line TL1 101.
  With regards to claim 9, the second filter 30 and the third filter 20 are connected in parallel with the first filter 40.
  With regard to claim 11, the open state is a high impedance state; and the short-circuited state is a low impedance state. JP 4842245B2 states the characteristic impedance condition in the selected pass band of each of the transmission lines 101 to 104 should satisfy the relationship of Z1>Z2>Z3> Z4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoichi et al in view of Makino et al US Patent Application Publication 2005/0281210.  
The above 35 U.S.C 102 rejection discusses the Shoichi et al reference.  

Makino et al discloses in figure 1, a composite multiplexer comprising a surface acoustic wave filter 7.   Makino et al states in paragraph [0012] that  In the GPS reception system Rx thus multiplexed by the aforesaid composite multiplexer circuit, a SAW (Surface Acoustic Wave)  filter having a sharp pass characteristic is employed for exclusively allowing the passage of a reception high-frequency signal at GPS frequencies.
 One of ordinary skill in the art would have found it obvious to replace the filters of Shoichi et al with surface acoustic wave filters as taught by Makino et al.  
 The motivation for this modification would have been to provide the filters with advantageous benefit of sharp pass characteristic.  

Allowable Subject Matter
Claims 2, 4-7, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





November 6, 2021
/K.E.G/Examiner, Art Unit 2843     

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843